 



Exhibit 10.7
AMENDMENT TO THE RESTRICTED STOCK UNIT AGREEMENT
     This Amendment, dated as of July 26, 2007 (this “Amendment”), to the
Restricted Stock Unit Agreement, dated July 22, 2004, between Avatar Holdings
Inc., a Delaware corporation (the “Company”), and Charles McNairy (the
“Participant”).
WITNESSETH:
     WHEREAS, the Company and the Participant entered into a Restricted Stock
Unit Agreement, dated July 22, 2004 (the “Agreement”); and
     WHEREAS, on the date hereof the Participant informed the Company of his
intention to terminate his employment with the Company on the close of business
on August 3, 2007, for health reasons; and
     WHEREAS, the Company and the Participant desire to amend the Agreement as
set forth in this Amendment to reflect the Participant’s long-term service and
contribution to the Company.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and obligations hereinafter set forth, the Company and the
Participant, intending to be legally bound, hereby agree as follows:
     1. Notwithstanding any other provision contained in the Agreement, on
August 3, 2007, the 12,500 Units granted to the Participant pursuant to Section
2(a) thereof, shall vest in full and such vested Units shall be converted into
an equivalent number of shares of Common Stock that will be immediately
distributed to the Participant.
     2. Except as expressly set forth herein, the Agreement remains unmodified
and in full force and effect.
     3. This Amendment shall be subject to, and governed by, the laws of the
State of Florida applicable to contracts made and to be performed in the State
of Florida, regardless of where the Participant is in fact required to work.
     4. This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the date first above written.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   President and Chief Executive Officer     

                  /s/ Charles L. McNairy       Charles L. McNairy           

McNairy — Amendment to Restricted Stock Unit Agreement

2